

	

		III

		109th CONGRESS

		1st Session

		S. RES. 324

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2005

			Mr. McCain (for himself,

			 Mr. Biden, and Mr. Lugar) submitted the following resolution; which

			 was considered and agreed to

		

		RESOLUTION

		Expressing support for the people of Sri

		  Lanka in the wake of the tsunami and the assassination of the Sri Lankan

		  Foreign Minister and urging support and respect for free and fair elections in

		  Sri Lanka. 

	

	

		Whereas, on December 26, 2004, Sri Lanka was struck by a

			 tsunami that left some 30,000 dead and hundreds of thousands of people

			 homeless;

		Whereas the United States and the world community

			 recognized the global importance of preventing that tragedy from spiraling into

			 an uncontrolled disaster and sent aid to Sri Lanka to provide immediate

			 relief;

		Whereas the massive tsunami reconstruction effort in Sri

			 Lanka creates significant challenges for the country;

		Whereas the democratic process in Sri Lanka is further

			 challenged by the refusal of the Liberation Tigers of Tamil Eelam, a group that

			 the Secretary of State has designated as a Foreign Terrorist Organization, to

			 renounce violence as a means of effecting political change;

		Whereas, on August 12, 2005, the Sri Lankan Foreign

			 Minister Lakhsman Kadirgamar was assassinated at his home in Colombo in a

			 brutal terrorist act that has been widely attributed to the Liberation Tigers

			 of Tamil Eelam by officials in Sri Lanka, the United States, and other

			 countries;

		Whereas democratic elections are scheduled to be held in

			 Sri Lanka on November 17, 2005; and

		Whereas the United States has an interest in a free and

			 fair democratic process in Sri Lanka, and the peaceful resolution of the

			 insurgency that has afflicted Sri Lanka for more than two decades: Now,

			 therefore, be it

		

	

		That the Senate—

			(1)expresses its

			 support for the people of Sri Lanka as they recover from the devastating

			 tsunami that occurred on December 26, 2004, and the assassination of the Sri

			 Lankan Foreign Minister Lakhsman Kadirgamar on August 12, 2005;

			(2)expresses its

			 support for the courageous decision by the democratically-elected Government of

			 Sri Lanka, following the assassination of Foreign Minister Kadirgamar, to

			 remain in discussions with the Liberation Tigers of Tamil Eelam in an attempt

			 to resolve peacefully the issues facing the people of Sri Lanka; and

			(3)urges all parties

			 in Sri Lanka to remain committed to the negotiating process and to make every

			 possible attempt at national reconciliation.

			

